Citation Nr: 1336161	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-31 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a 10 percent rating for chronic sinusitis.

2.  Entitlement to a rating in excess of 10 percent for chronic sinusitis.

3.  Entitlement to an initial compensable rating for patellofemoral syndrome, left knee.

4.  Entitlement to an initial compensable rating for patellofemoral syndrome, right knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from June 1987 to March 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has since been transferred to the RO in Baltimore, MD. 

In February 2012, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held in Washington, DC.  A transcript of the hearing is in the claims folder.

In January 2013, the Board remanded the claim for further development.  

The Board has reviewed the Veteran's Virtual VA file and has considered the records contained therein in the decision below.

The issue of entitlement to a disability rating in excess of 10 percent for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In June 2013, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issues of an initial compensable rating for patellofemoral syndrome of the right and left knees.

2.  The Veteran's service-connected sinusitis has been manifested by symptoms consistent with 3 or more non-incapacitating episodes characterized by pain and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for the issue of entitlement to an initial compensable rating for service-connected patellofemoral syndrome of the right knee by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal of a Substantive Appeal for the issue of entitlement to an initial compensable rating for service-connected patellofemoral syndrome of the left knee by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(2012).

3.  The criteria for an initial disability rating of 10 percent for sinusitis have been met throughout the period of appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6510 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal of the appeal.  38 U.S.C.A. §§ 7104, 7105(d). 

An initial noncompensable rating for service-connected patellofemoral syndrome of the right and left knees was assigned in an April 2008 rating decision.  This appeal ensued. 

After a Board remand of January 2013 and additional development, a 10 percent disability rating was assigned for the bilateral knees disability, effective the date of the initial claim.  In a June 2013 statement, the Veteran's representative stated the Veteran was satisfied with the currently assigned 10 percent disability rating and wished to withdraw any further appeal as to the disability rating of the bilateral knee disabilities.  

This withdrawal is permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the appellant's clear intent to withdraw his appeal as to these issues, further action by the Board in these matters would not be appropriate.  38 U.S.C.A. § 7105. 

II.  Increased rating

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The claim on appeal arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for sinusitis.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that all pertinent available service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.

The Veteran's written statements are also of record.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

In addition, the Veteran was afforded appropriate VA examinations in connection with his claim.  The Board finds that the examinations were to some extent, adequate, in that the exams were conducted by medical professionals who reviewed the claims files, solicited history from the Veteran, and performed thorough examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board notes that the findings are sufficient to render the decision below.  However, as will be discussed below, inconsistencies within the most recent VA examination do not allow the Board to determine if the Veteran is entitled to a disability rating beyond the one assigned below.

Finally, the Veteran was given the opportunity to testify at a hearing in front of the undersigned during which he presented evidence and testimony and was made aware of the evidence needed to substantiate his claim.  In sum, the Board finds that VA has complied with its duty to assist the Veteran.

Based on the foregoing, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

      Legal Principles and Analysis

Disability evaluations are determined by application of the criteria in the VA Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2012).  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.

Separate evaluations may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to a higher disability rating for his service-connected sinusitis, which is currently rated as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6513. 

Under the General Rating Formula for Sinusitis in 38 C.F.R. § 4.97 (Diagnostic Codes 6510-6514), a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

At a January 2008 VA examination the Veteran reported he has had symptoms of chronic sinusitis with congestion, pressure, frontal pain and yellow nasal discharge for years.  He reported he used to be treated with antibiotics at least four times a year.  In 2000, he was told to stop using antibiotics and since then he has been treated with over the counter decongestants and expectorant saline solution.  He reported his sinus episode symptoms include sinus pain, postnasal drip, congestion, pressure and yellow nasal discharge.  He was diagnosed with chronic sinusitis.

At the February 2012 hearing, the Veteran testified he suffers form eight to ten sinus episodes per year.  He testified he feels pressure under his eyes and has mucous.  He can lose his voice during an episode and they usually last four to six weeks.  He takes over the counter medication for the symptoms.  

The Veteran was afforded another VA examination in April 2013.  At the time, he reported that since the 2008 VA examination, he continues to have at least three sinus episodes a year not necessarily needing antibiotics.  Symptoms include sinus pain, postnasal drip, congestion, pressure, and yellow nasal discharge.  The examiner noted the Veteran suffers from episodes of sinusitis with headaches, pain and tenderness in the affected area, and purulent discharge and crusting.  

Considering the evidence above, and resolving all reasonable doubt in the Veterans favor, the Board finds that the evidence more nearly approximates that of a 10 percent disability rating.  Indeed, at the hearing the Veteran reported 8-10 sinus non-incapacitating episodes per year.  At the most recent VA examination of April 2013, the Veteran reported at least 3 non-incapacitating episodes per year.  The symptoms included sinus pain, headaches, purulent discharge.  Therefore, the evidence supports a 10 percent disability rating and to that extent the appeal is granted.

As to whether the Veteran is entitled to a disability rating in excess of 10 percent, the Board finds the evidence as it stands is insufficient to properly decide that issue and will discuss the details in the remand portion of the decision below.  

Therefore, the Board will grant a 10 percent disability rating for chronic sinusitis and will remand the issue of entitlement to a disability rating in excess of 10 percent for further development.


ORDER

The issue of initial rating for patellofemoral syndrome of the right knee, having been withdrawn, is dismissed.

The issue of initial rating for patellofemoral syndrome of the left knee, having been withdrawn, is dismissed.

A 10 percent disability rating for sinusitis is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As noted above, the Board has granted a 10 percent disability rating for chronic sinusitis.  However, as to whether the Veteran is entitled to a disability rating in excess of 10 percent, the Board finds that additional development is needed prior to deciding the claim.

At the January 2008 VA examination, the Veteran reported he suffers at least 4 non-incapacitating sinus episodes per year.  At the February 2012 hearing, the Veteran testified that he experiences 8-10 non-incapacitating sinus episodes a year.  

At the April 2013 VA examination, it was noted the Veteran reported he suffers at least 3 non-incapacitating sinus episodes per year.  However, the examiner noted, despite the Veteran's reports and the examiner's acknowledgement of sinus episodes, that the Veteran had not suffered from any non-incapacitating sinus episodes in the last 12 months.  This contradicts the Veteran's reports and the examiner's notations elsewhere in the examination report.  Additionally, the number of non-incapacitating episodes were noted as "at least" three and "at least" four a year.  To warrant a 30 percent disability rating, the evidence must show more than six non-incapacitating episodes a year.  Given the inconsistency in the examination report, and the fact that "at least" three or four episodes a year could potentially include 6 or more episodes, the Board cannot conclusively decide at this point, whether the evidence supports or not a 30 percent disability rating.  Therefore, a new examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for appropriate VA examination to ascertain the current severity of his chronic sinusitis.  The claims file should be provided to the appropriate examiner for review and the examiner should note that it has been reviewed.  The examiner should also be provided access to the appellant's Virtual VA file for review of any pertinent records contained therein.  

The examiner must consider the Veteran's lay reports of continued sinusitis symptoms.  The examiner must state the number of incapacitating and non-incapacitating sinus episodes per year.  

Specifically, the examiner must state whether the Veteran suffers from six or more non-incapacitating episodes per year, or three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment.  All findings must be clearly documented in the examination report. 

2.  After the above is complete, readjudicate the appellant's increased rating claim.  If a complete grant of all benefits requested is not afforded, issue a supplemental statement of the case (SSOC) to the appellant and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


